Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: All the claims are allowable over the prior art of record because prior art fail to teach or fairly suggest i) an apparatus and a method comprising: during a single transmission burst: receiving a first signal from a remote node, the first signal comprising a first plurality of repetitions of encoded data, the first plurality of repetitions of the encoded data being encoded according to a first redundancy version; in response to said receiving of the first signal, transmitting an acknowledgement (ACK) signal to the remote node; and receiving a second signal from the remote node, the second signal comprising a second plurality of repetitions of the encoded data, the second plurality of repetitions of the encoded data being encoded according to the first redundancy version; and combining the first plurality of repetitions of the encoded data and the second plurality of repetitions of the encoded data to yield a combined signal; and decoding the encoded data based on the combined signal; and ii) an apparatus and a method comprising: in a single transmission burst: transmitting a first signal to a remote node, the first signal comprising a first plurality of repetitions of encoded data, the first plurality of repetitions of the encoded data being encoded according to a first redundancy version; receiving an acknowledgement signal from the remote node; and in response to said receiving of the acknowledgement signal, transmitting a second signal to the remote node, the second signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 








/MIN JUNG/Primary Examiner, Art Unit 2472